Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Status of Claims
Claims 1-20 are currently pending in this application.

Drawings Objection
Figure 1 is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "110" (primary distribution system) and "102" (HVAC system) are pointed to the same outline in the drawing therefore not clearly distinguished the difference between the primary distribution system vs. the HVAC system.  As it appears in figs 1-2 and 4-5, the primary distribution system includes the ducts and vents within a conventional HVAC system.  However, the ambient energy distribution system 104/204/304/404 appears to share the same ducts and vents within the HVAC system, hence reference 110 should not be referenced in figure 1 (See figs. 2 and 4-5 for examples).  
Figures 2, 4-6, and 7a-c objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  218, 220, 222, 230, 234, 318, 320, 322, 330, 334, 340, 358, 410, 416, 418, 420, 422, 434, 580, 608, and 660. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification Objection
The disclosure is objected to because of the following informalities: Reference 512 defines as the environmental sensor (See Specification [0108]). However, Figure 6 fails to show reference 512. Appropriate correction is required.

Claim Objection
Claims 1, 10, and 17 are objected to because of the following informality:  Each of the claims recites the acronym “HVAC” that should be spelled out the full term at its first mention, indicate its abbreviation in parenthesis and use the abbreviation from then on.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Each of claims 10 and 17 recites the element “the [multiple] environmental control systems” (lines 3-4) that fails to provide sufficient antecedent basis, hence renders the claim indefinite.  
Claims 11-14 and 18-20 are further rejected under 35 U.S.C. 112, second paragraph, for being dependent upon rejected base claims 10 and 17 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Blair et al. (US 2018/0087796 as primary reference) in view of Blair et al. (US 2016/0215996 as secondary reference).
 
With respect to claim 1, Blair teaches an environmental control system for a unit in a [[multi-unit]] structure (HVAC system installed at a building, par.0003, includes a plurality of HVAC components, par.0024) comprising: 
a) at least one HVAC system device providing at least heating or cooling for the unit (HVAC system 101, fig.1); and 
b) a control unit for the at least one HVAC system device (controller of the HVAC system 101, par.0050), the control unit comprising: 
i) a controller (controller of HVAC system 101, par.0050; controller 501 of HVAC system 101, fig.5 and par.0054); 
ii) a system communication interface (controller of HVAC system 101 includes wireless transmitter/receiver interface, par.0050) comprising a firewall (mobile device 103 communicates to HVAC system 101 and server 105 via specific application using any suitable security protocol utilizing user authentication [0052], such as firewalls [0042], by means of an “app” on the mobile device [0053]) whereby the system communication interface provides a first secure communication interface for a first remote device1 that is located outside the [[multi-unit]] structure to communicate with the at least one HVAC system device (mobile device 103 communicates to HVAC system 101 and server 105 via wired/wireless interface with firewalls security protocol [0042] by means of an “app” on the mobile device [0053] and utilizing cellular and satellite connections, hence mobile 103 is located outside the building), wherein the system communication interface inhibits unauthorized devices from accessing the control unit (firewall security protocol with user authentication would inhibits unauthorized users access, par.0042 and par.0052); and 
iii) a local communication interface (controller 501 of HVAC system 101 further includes a removable dongle interface 504 that includes a wired USB or wireless connection, fig.5 and par.0054) providing a secure communication interface for a first local user device1 that is located inside the unit to communicate with the at least one HVAC system device (dongle interface 504 of controller 501 of  HVAC system 101 communicates to mobile device 103 via wired connection or wireless receiver with WiFi or Bluetooth as local communication protocol using any suitable security protocol utilizing user authentication [0052], claims 22-24 and par.0049, 0052, par.0054-0055).
With respect to claim 1, Blair (primary) fails to teach the unit being in a multi-unit structure. However, it is also known by Blair (secondary) to teach an environmental control system for a unit in a multi-unit structure (Blair secondary: HVAC control system 16 within a building, fig.1, and be integrated with multiple HVAC systems of a number of spaces or buildings, par.0090). Because Blair (secondary) is also directed to an HVAC environmental control system (Blair secondary: fig.1; Blair primary: fig.1), it would have been obvious to one of ordinary skill in the art before the effective filing date to integrate the environmental control system of a single unit into a multi-unit structure as taught by Blair (secondary) and Blair (primary) for the purpose of allowing management of a number of spaces (Blair secondary: par.0090).

With respect to claim 2, Blair teaches wherein the local communication interface operates using a selected local communication protocol and wherein the local communication interface is secured by applying a security protocol corresponding to the selected local communication protocol (Blair primary: wireless receiver with WiFi or Bluetooth as local communication protocol and secured via firewalls security protocol utilizing user authentication, fig. 1, claims 22-24, par.0049, and par.0052).

With respect to claim 3, Blair teaches wherein the local communication interface operates using a local communication protocol selected from the group consisting of: WiFi, Bluetooth, Bluetooth LE, ZigBee, and WiMax, and wherein the local communication interface is secured by applying a security protocol corresponding to a selected local communication protocol (Blair primary: wireless receiver with WiFi or Bluetooth as local communication protocol and secured via firewalls security protocol utilizing user authentication, and further via ZigBee wireless; fig. 1, claims 22-24, par.0043, 0049, and 0052).

With respect to claim 4, Blair teaches wherein the system communication interface enables the control unit to communicate with the at least one HVAC system device (Blair primary: HVAC system 101, fig.1).

 With respect to claim 5, Blair teaches wherein the first remote device and the first local user device are a common device and the common device communicates with the at least one HVAC system device via the firewall when the common device is located outside the unit and the common device communicates with the at least one HVAC system device via the secure communication interface when the common device is located inside the unit (Blair primary: mobile device 103 can be located inside or outside the building to access the HVAC system 101 based on communication protocols with WiFi, Bluetooth, cellular, and satellite, par.0049).

With respect to claim 6, Blair teaches wherein the common device is a smartphone (Blair primary: user mobile device 103, fig.1).

With respect to claim 7, Blair teaches wherein the firewall is utilized only by the system communication interface (mobile device 103 communicates to HVAC system 101 and server 105 via wired/wireless interface with firewalls, par.0042, utilizing cellular and satellite connections via firewall security protocol, par.0049 and par.0052).

With respect to claim 8, Blair teaches wherein the first secure communication interface enables the first remote device to communicate with the at least one HVAC system device when the first remote device is located outside the unit (Blair primary: when mobile device 103 is located outside, mobile device 103 communicates to HVAC system 101 and server 105 via wired/wireless interface with firewalls, par.0042, utilizing cellular and satellite connections via firewall security protocol, par.0049 and par.0052).

With respect to claim 9, Blair teaches wherein the firewall is utilized only by the system communication interface (mobile device 103 communicates to HVAC system 101 and server 105 via wired/wireless interface with firewalls security protocol [0042] by means of an “app” on the mobile device [0053] and utilizing cellular and satellite connections, hence firewall is only used via “internet” application on the mobile device to communicate to server 105 and HVAC system 101).

Allowable Subject Matter
Claims 10-20 would be allowable if overcome all above objections and 112 rejections.
The primary reason for the allowance of claim 10 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“An arrangement of multiple environmental control systems for a multi-unit structure comprising: a) a system monitor in communication with each of the environmental control systems; b) a first environmental control system installed in a first unit of the multi-unit structure, the first environmental control system comprising: i) a first control unit coupled to the system monitor through a first firewall that prevents unauthorized devices from accessing the first control unit; and ii) at least one first HVAC system device coupled to the first control unit through the first firewall, wherein one or more first local user devices that are located inside the first unit are coupled to the first control unit through a first local communication interface; and c) a second environmental control system installed in a second unit of the multi-unit structure, the second environmental control system comprising: i) a second control unit coupled the system monitor through a second firewall that prevents unauthorized devices from accessing the second control unit; and ii) at least one second HVAC system device coupled to the second control unit through the second firewall, wherein one or more second local user devices that are located inside the second unit are coupled to the second control unit through a second local communication interface.
The primary reason for the allowance of claim 17 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“An arrangement of multiple environmental control systems for a multi-unit structure comprising: a) a system monitor in communication with each of the environmental control systems; b) a firewall; c) a first environmental control system installed in a first unit of the multi-unit structure, the first environmental control system comprising: i) a first control unit coupled to the system monitor through the firewall that prevents unauthorized devices from accessing the first control unit; and ii) at least one first HVAC system device coupled to the first control unit through the firewall, wherein a first local user device that is located inside the first unit is coupled to the first control unit through a first local communication interface, and wherein a first external user device that is located outside the first unit communicates with the first control unit through the firewall; and, d) a second environmental control system installed in a second unit of the multi-unit structure, the second environmental control system comprising: i) a second control unit coupled to the system monitor through the firewall that prevents unauthorized devices from accessing the second control unit; and ii) at least one second HVAC system device coupled to the second control unit through the firewall, wherein a second local user device that is located inside the second unit is coupled to the second control unit through a second local communication interface, and wherein a second external user device that is located outside the second unit communicates with the second first control unit through the firewall.”
Claims 11-16 and 18-20 are allowed due to their dependency on claims 10 and 17 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: Sinha et al. (US 2017/0284691), Haines et al. (US 2018/0004178), and Quistad et al. (2020/0132326).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   August 9, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Mobile device 103 can be located inside or outside the building to access the HVAC system 101 based on communication protocols WiFi, Bluetooth, cellular, and satellite [0049], hence mobile device 103 is “a first remote device” when it’s located outside the building and the mobile device 103 is also “a first local user device” when it’s located inside the building. Additionally, claim interpretation for “a first local user device” and “a first remote device” is defined as a common device (See Applicant’s specification [0116] and recited claim 5).